OPINION — AG — THE COMMISSIONER OF PUBLIC SAFETY COULD AT HIS DISCRETION, LEGALLY EXPEND APPROPRIATED FUNDS TO PAY WORKER'S COMPENSATION INSURANCE PREMIUMS FOR AUTOMOBILE MECHANICS, PERSONNEL WORKING IN RADIO REPAIR SHOPS AND RADIO TECHNICIANS (IF THEY REPAIR AND SERVICE APPLIANCE THAT UTILIZE ELECTRICITY OR ENGAGE IN WORKSHOPS WHERE MACHINERY IS USED) BUT FUNDS COULD NOT BE EXPENDED TO COVER RADIO DISPATCHERS OR PERSONNEL (OTHER THAN UNIFORMED PERSONNEL OF THE STATE HIGHWAY PATROL) DOING CLERICAL WORK AT THE PATROL DISTRICT HEADQUARTERS. CITE: 85 O.S. 1961 2 [85-2](B), 47 O.S. 1961 2-201 [47-] (JACK SWIDENSKY)